Government contract. In this case an order was entered as follows:
ORDER
This case comes before the court on defendant’s motion to terminate proceedings filed March 24, 1955.
Pursuant to House Resolution 256, 83d Congress, 1st Session, dated July 7, 1953, the claim of the Av-Equip Manufacturing Company presented in PI. II. 4661 was referred by the House of Rrepresentatives to this court for proceedings in conformity with sections 1492 and 2509 of Title 28, United States Code. Pursuant to said Resolution and Rule 14 of this court, a notice was issued to the interested parties herein on July 10,1953.
On July 31, 1953, a notice of appointment of an attorney of record for plaintiff was filed. On October 20, 1953, a motion for extension of time, nunc pro tunc, in which to file petition on or before January 15, 1954, was filed and allowed. On March 24, 1955, ño petition having been filed, the defendant filed its motion to terminate proceedings which motion was placed on the June 1955 Calendar pursuant to Rule 14 (c). The plaintiff made no appearance.
It appearing that more than a year has elapsed since the extended due date for the filing of the petition, with said petition not having been filed or other action taken,
IT IS ORDERED this seventeenth day of June, 1955, that proceedings in this case be and hereby are terminated. This order duly certified by the Clerk of this court will be transmitted to the House of Representatives pursuant to II. Res. 256, 83d Congress, 1st Session.
By the Court.
Marvin Jones, Ohief Judge.